Citation Nr: 0428210	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99-02 922	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to all Department of 
Veteran's Affairs benefits, other than health care and 
related benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The appellant had active military service from March 1973 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that, inter alia, determined that the character of the 
appellant's discharge from military service constituted a bar 
to all VA benefits, other than health care and related 
benefits.  This reconsideration decision replaces the Board 
decision of October 23, 2003.  38 U.S.C.A. § 7103.

In the September 1997 decision, the RO had also determined 
that the character of the appellant's discharge from military 
service did not constitute a bar to VA health care and 
related benefits under Chapter 17 of Title 38 of the United 
States Code.  The appellant did not contest that favorable 
decision, and as such it is not at issue on appeal before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the appellant's claim.  The VCAA and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003), essentially provide that VA 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which specific evidence, if any, is 
to be provided by the claimant, and which specific evidence, 
if any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b).

While the record shows an April 2001 VCAA letter as well as a 
May 2003 supplemental statement of the case setting out the 
provisions of 38 C.F.R. § 3.159 (2003), neither the letter 
nor the supplemental statement of the case provided adequate 
notice.  Simply put, these documents fail to adequately 
notify the veteran who is be responsible for obtaining what 
specific evidence for substantiating the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, a remand is required in order to provide such 
notice.  

As to the substance of the issue on appeal, the appellant was 
given an undesirable discharge under conditions other than 
honorable.  Based upon their interpretation of the 
circumstances of that discharge, the RO determined that the 
appellant's character of discharge was a bar to all VA 
benefits other than eligibility for health care under Chapter 
17 of Title 38, United States Code.  38 U.S.C.A. §§ 101, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.360 (2003).

It is noted, however, that a discharge under dishonorable 
conditions will not constitute a bar to benefits if the 
individual was insane at the time of the offense causing the 
discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 
3.12(b) (2003).  The appellant has argued that he was insane 
at the time that he committed the acts that led to his 
discharge.  In that regard, it is noted that he has been 
shown since service to be profoundly schizophrenic.  For 
instance, in a psychological report dated in August 1995, the 
conclusion was that he lacked the capacity to assist in his 
criminal trial.  

Based upon the foregoing, the Board finds that this case 
turns upon whether the appellant could be considered to have 
been insane at the time of the commission of the offenses 
leading to his undesirable discharge.  This is a medical 
question.  

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Therefore, because medical opinion evidence as to 
whether the veteran was insane at the time of the commission 
of the offenses leading to his undesirable discharge is 
critical to his claim, on remand, there needs to be scheduled 
a psychiatric review of the appellant's claims file for the 
purpose of obtaining such an opinion.  

Accordingly, the case is hereby REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  Such notice 
should specifically apprise the appellant 
of the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for a 
review of the veteran's claims file by a 
physician skilled in the diagnosis and 
treatment of psychiatric disorders.  

The claims file and a separate copy of 
this remand must be made available to 
the reviewing psychiatric 
professional.  The psychiatric 
professional must annotate the opinion 
report that the claims file was in 
fact made available for review.
The reviewing psychiatric professional 
must address the following medical 
question:
Is it unlikely, likely, or at least as 
likely as not (reviewer to choose one) 
that the veteran was insane at the 
time that he committed the acts of 
misconduct that led to his undesirable 
discharge from service.  If the 
reviewing psychiatrist is unable to 
make such a determination based upon 
the existing evidence, he or she 
should so state.  A complete rationale 
for any opinions expressed should be 
provided.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical review.  In particular, 
the VBA AMC should review the required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate issue of whether the 
character of the appellant's discharge 
from military service constitutes a bar 
to all VA benefits, other than health 
care and related benefits.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.

	
			
	Mark F. Halsey	Joy A. McDonald
	                Veterans Law Judge                                    
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals




	                        
____________________________________________
	John E. Ormond, Jr..
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




